IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1538
                           Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TERRELL SALLAY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      A defendant appeals his conviction for domestic abuse assault causing

bodily injury, third or subsequent offense. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                             2


SCHUMACHER, Judge.

         Terrell Sallay appeals his conviction for domestic abuse assault causing

bodily injury, third or subsequent offense. We find there is substantial evidence in

the record to support Sallay’s conviction. We also find, contrary to his argument,

he was not improperly subjected to ex post facto punishment requiring him to serve

a more severe sentence than was available at the time the offense was committed.

We affirm Sallay’s conviction and sentence.

         I.     Background Facts & Proceedings

         On April 28, 2017, Sallay came home in the earlier morning hours, at about

3:00 or 4:00 a.m., from his job at the New World Bar and Grill in Waterloo. Sallay

was intoxicated and began yelling at his wife, T.S.1 They got into an argument,

and Sallay threw a laundry basket in the bedroom, breaking a television. T.S.

testified Sallay may have dragged her from the bedroom but she did not have a

clear memory of it. She stated she had a rug burn on her arm, which caused her

pain. In the living room, Sallay threw a glass container with a candle at a wall,

spraying wax on the wall and the carpet. T.S. and Sallay disagreed about whether

T.S. was standing near where the candle hit the wall.

         In an attempt get away from Sallay, T.S. went to the front door. She testified

Sallay began punching her and struck her in the face. She stated she ducked

down in an attempt to avoid the blows. T.S. testified that she had a black eye and

pain in her face from Sallay striking her.




1   Sallay and T.S. had been married for ten days at the time of the assault.
                                         3


       T.S. told Sallay she needed to go to a nearby Hy-Vee Grocery Store to buy

cigarettes. Ranae Wason opened the store at 5:00 a.m. She noticed T.S. walking

in the store and saw she was upset. T.S. told Wason she had pain in her arm.

T.S. called 911 at 5:13 a.m. Officers met her at Hy-Vee. T.S. stated Sallay struck

her. Officers observed an abrasion or rug burn on her left arm, and T.S. informed

law enforcement she had pain in her left arm and face.

       T.S. gave officers permission to enter her home. They found Sallay, who

was intoxicated. Sallay had bleeding scratches on his left hand, and there was

blood on the front door slightly below the height of the doorknob. Sallay stated he

struck the front door. He also admitted arguing with T.S. and throwing the candle.

He, however, denied hitting T.S.

       Sallay was charged with domestic abuse assault causing bodily injury, third

or subsequent offense, in violation of Iowa Code section 708.2A(4) (2017), a class

“D” felony. The jury found him guilty. Sallay admitted to two previous convictions

for domestic abuse assault. He was sentenced to a term of imprisonment not to

exceed five years, with a one-year mandatory minimum.           Sallay appeals his

conviction.

       II.    Sufficiency of the Evidence

       Sallay claims the State presented insufficient evidence to show he

committed domestic abuse assault causing bodily injury. He asserts there is not

substantial evidence to show T.S. suffered a bodily injury.

       On sufficiency-of-the-evidence claims, our review is for the correction of

errors of law. State v. Folkers, 941 N.W.2d 337, 338 (Iowa 2020). “The district

court’s findings of guilt are binding on appeal if supported by substantial evidence.
                                           4


Evidence is substantial if it would convince a rational trier of fact the defendant is

guilty beyond a reasonable doubt.” Id. (citations omitted).

          For the offense of domestic abuse assault causing bodily injury, the State

was required to show Sallay (1) committed “an act which was meant to cause pain

or injury, result in physical contact which was insulting or offensive, or place [the

victim] in fear of immediate physical contact which would have been painful,

injurious, insulting or offensive to [the victim]”; (2) “had the apparent ability to do

the act”; (3) caused a bodily injury; and (4) was in a domestic relationship with the

victim.     See State v. Kuhse, 937 N.W.2d 622, 625–26 (Iowa 2020).             Sallay

concedes that he and T.S. were in a domestic relationship. See Iowa Code

§ 708.2A(1) (citing Iowa Code § 236.2(2)).

          T.S. testified Sallay struck her in the head, causing a black eye. Her

testimony is supported by evidence she told Officer Patrick Bush that she had pain

in her face. The State also presented photographic evidence to show Sallay had

a black eye. Sallay’s intent is shown by evidence the couple was arguing and

Sallay threw a laundry basket, threw a candle, and punched the front door during

the argument. From the evidence, the jury could find Sallay committed “an act

which was meant to cause pain or injury, [or] result in physical contact which was

insulting or offensive.” See Kuhse, 622 N.W.2d at 625. The “determination of the

credibility of the witnesses and the weight of the evidence is the function of the

factfinder.” State v. Robinson, 288 N.W.2d 337, 341 (Iowa 1980). Furthermore,

Sallay’s apparent ability to strike T.S. is shown by the evidence he struck her.

          “Bodily injury” as used in chapter 708 means “physical pain, illness, or any

impairment of physical condition.” State v. Taylor, 689 N.W.2d 116, 135 (Iowa
                                          5


2004) (citation omitted). An assault causing physical pain is sufficient to meet the

definition of bodily injury. Id. at 136. T.S. testified she had pain in her eye from

being punched and got a black eye. She had injuries on her left arm, which were

variously described as scrapes, rug burns, or abrasions. Wason testified T.S.

stated she had pain in her arm. Officer Bush testified T.S. stated she had pain in

her face and left arm. The jury could conclude the evidence of a black eye,

abrasions, and pain was sufficient to show T.S. suffered a bodily injury. It is for

the jury as the factfinder “to resolve questions of fact and credibility of witnesses.”

State v. Menke, 227 N.W.2d 184, 189 (Iowa 1975).

        We find there is substantial evidence in the record to support Sallay’s

conviction for domestic abuse assault causing bodily injury.

        III.   Sentencing

        Sallay contends he was improperly sentenced to a one-year mandatory

minimum sentence. The offense in this case occurred in April 2017. Sallay claims

the district court improperly applied section 902.13(1), which went into effect on

July 1, 2017, to impose the one-year mandatory minimum sentence.2 See 2017




2   Section 902.13 provides:
               1. A person who has been convicted of a third or subsequent
        offense of domestic abuse assault under section 708.2A, subsection
        4, shall be denied parole or work release until the person has served
        between one-fifth of the maximum term and the maximum term of
        the person’s sentence as provided in subsection 2.
               2. The sentencing court shall determine, after receiving and
        examining all pertinent information referred to in section 901.5, the
        minimum term of confinement, within the parameters set forth in
        subsection 1, required to be served before a person may be paroled
        or placed on work release.
                                         6


Iowa Acts ch. 83, § 5. Sallay asserts the one-year mandatory minimum violates

the Ex Post Facto Clause. See U.S. Const. art. I, § 10; Iowa Const. art. I, § 21.

      The Federal and State Ex Post Facto Clauses “forbid enactment of laws

that impose punishment for an act that was not punishable when committed or that

increases the quantum of punishment provided for the crime when it was

committed.” State v. Aschbrenner, 926 N.W.2d 240, 247 (Iowa 2019). On this

constitutional issue, our review is de novo. Id. at 245–46.

      At the sentencing hearing, the State recommended a five-year prison

sentence with a one-year mandatory minimum. The district court ordered Sallay

to serve a one-year mandatory minimum, stating it was “mandatory.” Neither the

prosecutor nor the court stated the statutory basis for the mandatory minimum

sentence at the sentencing hearing.

      The State contends Sallay was subject to a one-year mandatory minimum

sentence before the legislature enacted section 902.13. Sallay was convicted

under section 708.2A(4), which is a class “D” felony. At the time Sally committed

the offense, section 708.2A(7)(b) provided, “A person convicted of violating

subsection 4 shall be sentenced as provided under section 902.9, subsection 1,

paragraph ‘e’, and shall be denied parole or work release until the person has

served a minimum of one year of the person’s sentence.”3

      We find that under the statutory framework existing in 2017, Sallay was

required to serve a one-year mandatory minimum.           He was not improperly


3  Section 902.9(1)(e) provided that a person convicted of a class “D” felony “shall
be confined for no more than five years, and in addition shall be sentenced to a
fine of at least seven hundred fifty dollars but not more than seven thousand five
hundred dollars.
                                      7


subjected to ex post facto punishment requiring him to serve a more severe

sentence than was available at the time the offense was committed.    See

Aschbrenner, 926 N.W.2d at 247.

      We affirm Sallay’s conviction and sentence.

      AFFIRMED.